DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendments to the claims were received on June 9, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brown et al. (USPN 6,000,384).

Regarding claim 1, Brown teaches a method of adjusting operation of an internal combustion engine (figures 2a, 2b, and 5), the method comprising:

calculating a first exhaust temperature profile including first individual exhaust temperatures (column 5, line 55 – column 6, line 12) and a first mean exhaust temperature (column 6, lines 13-15) based on the first fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12);
injecting a second fuel and the first fuel into the plurality of cylinders of the internal combustion engine in a dual fuel operation (column 5, lines 42-50);
calculating a dual fuel exhaust temperature profile including second individual exhaust temperatures (column 5, line 55 – column 6, line 12) and a second mean exhaust temperature (column 6, lines 13-15) based on the dual fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12); and
adjusting at least one engine operating parameter in the dual fuel operation (column 6, line 66 – column 7, line 10) such that differences between the first individual cylinder exhaust temperatures and the first mean exhaust temperature are approximately the same as differences between the second individual cylinder exhaust temperatures and the second mean exhaust temperature (column 6, lines 13-65; column 5, lines 55-65; column 7, lines 22-41).  

Regarding claim 2, Brown teaches the method of claim 1, wherein the first fuel comprises diesel (column 1, lines 25-28).

Regarding claim 3, Brown teaches the method of claim 1, wherein calculating the first fuel exhaust temperature profile comprises collecting an exhaust temperature from each of the plurality of cylinders (column 5, line 60 – column 6, line 12).

Regarding claim 4, Brown teaches the method of claim 1, wherein calculating the dual fuel exhaust temperature profile, comprises collecting an exhaust temperature from each of the plurality of cylinders (column 5, line 60 – column 6, line 12).

Regarding claim 5, Brown teaches the method of claim 1, wherein calculating the first fuel exhaust temperature profile, comprises collecting an exhaust temperature from more than one but less than all of the plurality of cylinders (column 5, line 60 – column 6, line 12, specifically column 5 lines 63-65. Since only one cylinder is balanced at a time, less than all can be monitored and balanced is that is how the predetermined rate is set.).

Regarding claim 6, Brown teaches the method of claim 1, wherein calculating the dual fuel exhaust temperature profile, comprises collecting an exhaust temperature from more than one but less than all of the plurality of cylinders (column 5, line 60 – column 6, line 12, specifically column 5 lines 63-65. Since only one cylinder is balanced at a time, less than all can be monitored and balanced is that is how the predetermined rate is set.).

Regarding claim 7, Brown teaches the method of claim 1, wherein the second fuel comprises natural gas (column 1, lines 28-31).

Regarding claim 10, Brown teaches the method of claim 1, further comprising:
obtaining a first fuel engine operating profile other than the exhaust temperature profile, during the first fuel operation (abstract);
obtaining a dual fuel engine operating profile other than the exhaust temperature profile, during the dual fuel operation (column 7, lines 42-58); and
adjusting is further based on a difference between the first fuel engine operating profile and the dual fuel engine operating profile (column 9, lines 25-35).

Regarding claim 11, Brown teaches the method of claim 10, wherein the obtaining a first fuel engine operating profile and the dual fuel engine operating profile (column 5, lines 23-29) is by at least one of: a knock sensor  (figure 1, element 62), a pressure sensor (figure 1, element 46), and a stress/strain gage.

Regarding claim 12, Brown teaches a method of operating an internal combustion engine (figures 2a, 2b, and 5) comprising:
injecting a fuel into a plurality of cylinders of an internal combustion engine during a first operation mode (column 5, lines 40-42);
obtaining a first exhaust temperature profile during the first operation mode (column 7, lines 11-21; column 5, line 55 – column 6, line 12);
during a second operation mode, injecting the fuel into the plurality of cylinders under an operating condition other than the first operating condition (column 5, lines 42-50);
obtaining a second exhaust temperature profile during the second operation mode (column 7, lines 11-21; column 5, line 55 – column 6, line 12); and
adjusting one of an injection quantity and a spark timing in at least one of the plurality of cylinders (column 6, line 66 – column 7, line 10; column 7, lines 22-41) such that differences between individual exhaust temperatures and a mean exhaust temperature are approximately the same when operating in each of the first operation mode and the second operation mode (column 6, lines 13-65; column 5, lines 55-65; column 7, lines 22-41).

Regarding claim 13, Brown teaches the method of claim 12, obtaining a third exhaust temperature profile after an event (column 5, lines 50-65).

Regarding claim 16, Brown teaches the method of claim 12, further comprising:
obtaining a baseline engine operating profile other than an existing exhaust temperature profile, during a baseline operation (abstract);
obtaining a second engine operating profile other than an existing exhaust temperature profile after an event (column 7, lines 42-58); and
the adjusting is further based on a difference between the baseline engine operating profile and the second engine operating profile (column 9, lines 25-35).

Regarding claim 17, Brown teaches a method of adjusting operation of an internal combustion engine, the method comprising:
injecting a first fuel into a plurality of cylinders of the internal combustion engine in a single fuel operation (column 5, lines 40-42);
obtaining a first fuel engine operating profile and first exhaust temperature profile during the single fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12; abstract);
injecting a second fuel and the first fuel into the plurality of cylinders of the internal combustion engine in a dual fuel operation (column 5, lines 42-50);
obtaining a dual fuel engine operating profile and second exhaust temperature profile during the dual fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12; column 7, lines 42-58); and
adjusting one of an injection quantity and an injection timing of one of a first fuel and a second fuel in at least one of the plurality of cylinders (column 6, line 66 – column 7, line 10; column 7, lines 22-41) such that differences between individual cylinder temperatures and a mean cylinder temperature during single fuel operation are approximately the same as differences between individual cylinder temperatures and a mean cylinder temperature during dual fuel operation (column 6, lines 13-65; column 5, lines 55-65; column 7, lines 22-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 6,000,384) in view of Chinnadurai et al. (USPN 7,751,955).

Regarding claim 14, Brown teaches the method of claim 13.  

Brown is silent as to wherein the event comprises one of: a maintenance event, a diagnostic event, and a factory calibration.

Chinnadurai teaches a method of engine operation that performs a step after an event, wherein the event comprises one of: a maintenance event, a diagnostic event, and a factory calibration (column 1, lines 27-67, specifically lines 41-44).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the diagnostic system and method of Chinnadurai with the method of Brown for a dual fuel engine since it would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the maintenance and diagnostic events of Chinnadurai would be obvious reason to change the operation of the engine in Brown since it would allow the engine system to have the required information to improve operation based on a new set of data.  One of ordinary skill in the art would know that updated data from an event as taught by Chinnadurai would improve engine operation, which is the goal of the method in Brown.  

Regarding claim 15, Brown teaches the method of claim 14, further comprising replacing the baseline exhaust temperature profile with the second exhaust temperature profile (column 5, lines 50-65).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or render obvious calculating an exhaust temperature profile for either the first fuel or dual fuel in response to detecting at least one faulty exhaust temperature sensor.

Response to Arguments
Applicant’s arguments, see page 10, filed June 9, 2021, with respect to the rejections of claims 8 and 9 have been fully considered and are persuasive.  The rejection of March 9, 2021 has been withdrawn. 

Applicant's arguments filed June 9, 2021, with respect to the rejection of claims 1, 12, and 17 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that Nagel and Brown do not teach the last paragraph of claims 1, 12, and 17, the examiner disagrees.  The amendments, which crucially specify that the differences between individual cylinder exhaust temperatures and mean exhaust temperatures are approximately the same in each mode, do not require a combination of Nagel and Brown, and are instead anticipated by Brown.  Brown teaches that the desired temperature is the average temperature calculated by the ECU in column 6, lines 13-15, and that the difference between the measured temperature and the desired temperature is calculated, in figure 2a, step 82, before changing the operation of the engine.  Further, Brown teaches that the calculations based on trim value, shown in figure 2b and discussed in column 6, lines 18-65, will result in balancing the cylinder air/fuel ratios and therefore the exhaust temperature differences from the mean exhaust temperature, in column 7, lines 22-41.  The amendments to the claims have necessitated the changes in the rejection and the applicant’s arguments are not persuasive.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Susan E Scharpf/Examiner, Art Unit 3747                   


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747